DETAILED ACTION
Status of Application
	This action is responsive to nonprovisional application filed 02/19/2021.  Original claims 1-13 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 03/03/2021 and 07/07/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Specification
	The disclosure is objected to because of the following informalities: referring to paragraph [0074], the abbreviation “FIG3” should apparently read –FIGS--.    
	Appropriate correction of the specification is required. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding Claims 1, 2 and 4, the defined coefficient of friction (COF) values depend on the equipment used to perform the measurement: the COF measured depends on the applied load and slide roll ratio as well as surface roughness of the disc (smooth v. rough) and measurement temperature (as evident from comparison of FIGS 5-10 herein); and, further, it is unclear why one skilled in the art would expect the flow in the equipment of instant FIG. 4 to approximate that at, for example, the surface of a pipe through which the monomer solution is supplied.  This creates an indefiniteness issue as to the particular conditions (e.g., temperature, pressure, precise measurement tool) under which the COF is to be measured when determining the applicability of prior art and resolving potential infringement issues.  Clarification at least by way of explanation is required.  Claims 3 and 5-13 are subsumed in this ground of rejection. 
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.   Omae et al (US 4721761) is cited as pertinent to supplying a lubricant composition comprising a polymerization inhibitor to an ultrahigh pressure pump for compressing and carrying comonomers such as methyl methacrylate and (meth)acrylic acid to prevent heat polymerization of the comonomers around the pump (note Example 4).  The citation is silent as to coefficient of friction between the pressure-elevating pump and the comonomer.

Conclusion
	Claims 1-13, as best understood, are deemed free of the prior art.  
The following is a statement of reasons for the indication of allowable subject matter: 
Pending claims are deemed to distinguish over the closest prior art Gutermuth et al (WO 2016/077512 A2).   Gutermuth et al have already disclosed the reduction in viscosity of (meth)acrylic acid comonomers coming from a discharge unit (e.g., rotational and/or reciprocating devices) by adding lubricating compositions comprising compounds acting as polymerization inhibitors to reduce the self-polymerization of such polar compounds (see, e.g., page 1, line 12 et seq.; page 4, line 24 to page 5, line 5 and page 21, Scenario 2).   The present invention adds the technical feature wherein a coefficient of friction between the discharging unit (for supplying a monomer solution containing a carboxylic acid monomer) and the monomer solution is maintained below a defined threshold value.  This feature is not taught or in any way suggested by Gutermuth et al.  Furthermore, the Examiner has not to date located or identified any reference that can be used singularly or in combination with another reference including Gutermuth et al to render the present invention anticipated or obvious to one of ordinary skill in the art.
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/09-29-22